DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of Group I, and compound T-3, in the reply filed on July 21, 2021 is acknowledged.
3.	Examination followed guidelines provided by MPEP 803.02.  The elected species appeared to be novel and nonobvious over the prior art.  Therefore, the search and examination was extended.  Prior art was found that anticipates the claims with respect to a nonelected species.  Thus, the Markush claims were rejected and claims to nonelected species were withdrawn from further consideration.  The search and examination was performed for the elected species, the full scope of claims 11, 12, 14 and 19, and additionally the nonelected species shown below (Sections 8-10).
4.	Claims 13, 15, 17, 18, 20 and 22 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter.  Election was made without traverse in the reply filed on July 21, 2021.
Priority
5.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
6.	The information disclosure statements (dated June 23, 2021 and August 26, 2020 and June 4, 2020) were in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  The statements were considered.  Signed copies of form 1449 are enclosed herewith.
Claim Objections
7.	Claim 16 objected to for not being written in proper alternative or Markush format.  The following correction is suggested:  replace “and” with “or” on page 8, last line of the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claim(s) 9, 16 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pubmed CID 91971911 (
    PNG
    media_image1.png
    290
    171
    media_image1.png
    Greyscale
).  The compound has a date of November 11, 2002 which antedates the instant claims having an effective filing date of June 25, 2018 (national stage entry date) and priority claim to foreign application dated June 26, 2017.  Priority date cannot be granted because an English translation of the document was not provided.
	The compound corresponds to the instant claims in the following manner:  R1-R8=D; R9-R40=H; X1=X2=methyl.  The compound corresponds to compound 4 in claim 16.
9.	Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by RN 2172610-82-9 (
    PNG
    media_image2.png
    635
    378
    media_image2.png
    Greyscale
).  The compound has a date of February 1, 2018 which antedates the instant claims having an effective filing date of June 25, 2018 (national stage entry date) and priority claim to foreign application dated June 26, 2017.  Priority date cannot be granted because an English translation of the document was not provided.
	The compound corresponds to the instant claims in the following manner:  R1-R4=R9=R10=R21-R36=D; R5-R8,R11-R20,R37-R40=H; X1=X2=CD3.  The compound corresponds to compound 4 in claim 16.
10.	Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by RN 2172610-52-3 (
    PNG
    media_image3.png
    617
    303
    media_image3.png
    Greyscale
).  The compound has a date of February 1, 2018 which antedates the instant claims having an effective filing date of June 25, 2018 (national stage entry date) and priority claim to foreign application dated June 26, 2017.  Priority date cannot be granted because an English translation of the document was not provided.
	The compound corresponds to the instant claims in the following manner:  R1-R24=R29-R40=H; R25-R28=D; X1=X2=methyl.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JAE YOO whose telephone number is (571)272-9074. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN JAE YOO/Primary Examiner, Art Unit 1626